UNITED STATES COURT OF APPEALS

FOR THE SEVENTH CIRCUIT
Chicago, Illinois 60604

May 16,2006

Hon. JOEL M. FLAUM, Chief Judge
Hon. DANIEL A. MANION, Circuit Judge

Hon. ANN CLAIRE WILLIAMS, Circuit Judge

RONALD T. BORELLO, ] Appeal from the United States
Plaiittij’prpellee, ] District Court for the Southern
] District of Illinois.
No. 05-3515 v. ]
l
RICHARD ALLISON, LISA GALES, JOHN LIEFER, ] No. 02 CV 51
and JOHN INMAN, ]
Defendants-Appellants. ] J. Phil Gilbert,
] Judge.
0 R D E R

The opinion issued in the above-entitled case on May 11, 2006, is hereby
amended as follows:

On Page 11, in the ﬁrst line of the second paragraph, please change
“Defendant” to “Plaintiff”.